Case: 21-40048     Document: 00515906665         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-40048                         June 21, 2021
                                Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kyle Thomas Dugger,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-40-1


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          Kyle Thomas Dugger, federal prisoner # 26971-078, appeals from the
   district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion requesting
   a compassionate release reduction in his sentence based on his health
   conditions, his family situation, and the COVID-19 pandemic. The district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40048      Document: 00515906665           Page: 2    Date Filed: 06/21/2021




                                     No. 21-40048


   court concluded that Dugger had not established extraordinary and
   compelling circumstances warranting release. In addition, the district court
   considered the 18 U.S.C. § 3553(a) factors and found that release was
   inappropriate.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Because Dugger filed the
   motion for compassionate release, the district court’s decision is “bound
   only by § 3582(c)(1)(A)(i) and . . . the sentencing factors in § 3553(a).”
   United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Here, although
   the district court denied the motion because it found no compelling or
   extraordinary reasons for a sentence reduction in light of the factors set forth
   in U.S.S.G. § 1B1.13, it also ruled that the § 3553(a) factors did not weigh in
   favor of a reduction, given the nature of the offense and Dugger’s personal
   characteristics, the need for deterrence, the need for just punishment, and
   the need to protect the public. We may affirm on any basis supported in the
   record. United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014).
          The district court did not abuse its discretion by denying Dugger’s
   motion based on its weighing of the § 3553(a) factors. The district court
   could rely on information outside the factual basis of Dugger’s guilty plea to
   determine the seriousness of the offense and the danger to the community.
   See, e.g., United States v. Alaniz, 726 F.3d 586, 619 (5th Cir 2013) (noting that
   a presentence report generally contains sufficient indicia of reliability to
   permit a district court to rely on it at sentencing in the absence of rebuttal
   evidence). Although Dugger contends that the district court judge has failed
   to grant compassionate release in any case and that he therefore faces a
   sentencing disparity when compared to individuals who were granted relief
   by other judges, he has not shown that any such disparity was unwarranted
   or that he was similarly situated to those other defendants. See § 3553(a)(6);



                                          2
Case: 21-40048      Document: 00515906665          Page: 3    Date Filed: 06/21/2021




                                    No. 21-40048


   United States v. Waguespack, 935 F.3d 322, 337 (5th Cir. 2019), cert. denied,
   140 S. Ct. 827 (2020). In addition, Dugger has failed to establish that the
   district court’s decision evinced bias against him. See Liteky v. United States,
   510 U.S. 540, 555 (1994); United States v. Mizell, 88 F.3d 288, 300 (5th Cir.
   1996).
            We afford deference to the district court’s consideration of the
   § 3553(a) factors. Chambliss, 948 F.3d at 693. Dugger does not meaningfully
   cite to an error of law or point to a clearly erroneous assessment of the
   evidence, and his mere disagreement with the court’s balancing of the
   § 3553(a) factors “is not a sufficient ground for reversal.” Id. at 694.
   Accordingly, the judgment of the district court is AFFIRMED.




                                          3